                          Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 1 of 15



             1   Richard H. Klapper (pro hac vice)
                 (klapperr@sullcrom.com)
             2   Nicolas Bourtin (pro hac vice)
                 (bourtinn@sullcrom.com)
             3   SULLIVAN & CROMWELL LLP
                 125 Broad Street
             4   New York, New York 10004
                 Telephone:    (212) 558-4000
             5   Facsimile:    (212) 558-3588

             6   Brendan P. Cullen (SBN 194057)
                 (cullenb@sullcrom.com)
             7   Sverker K. Hogberg (SBN 244640)
                 (hogbergs@sullcrom.com)
             8   SULLIVAN & CROMWELL LLP
                 1870 Embarcadero Road
             9   Palo Alto, California 94303
                 Telephone:     (650) 461-5600
        10       Facsimile:     (650) 461-5700
                 Christopher M. Viapiano (pro hac vice)
        11       (viapianoc@sullcrom.com)
                 SULLIVAN & CROMWELL LLP
        12       1700 New York Avenue, N.W., Suite 700
                 Washington, D.C. 20006
        13       Telephone:    (202) 956-7500
                 Facsimile:    (202) 956-7056
        14
                 Counsel for Defendant Wells Fargo & Company
        15
                                               UNITED STATES DISTRICT COURT
        16
                                            NORTHERN DISTRICT OF CALIFORNIA
        17
           PURPLE MOUNTAIN TRUST, Individually and )                   Case No. 3:18-cv-03948-JD
        18 on Behalf of All Others Similarly Situated, )
                                                       )               WELLS FARGO & COMPANY’S REPLY
        19                             Plaintiff,      )               IN SUPPORT OF MOTION TO DISMISS
                                                       )               THE CONSOLIDATED COMPLAINT FOR
        20       vs.                                   )               VIOLATION OF THE FEDERAL
                                                       )               SECURITIES LAWS
        21 WELLS FARGO & COMPANY, TIMOTHY J. )
           SLOAN, JOHN R. SHREWSBERRY, STEPHEN )                       Hearing: February 28, 2019
        22 SANGER, and MARY MACK,                      )               Time: 10:00 a.m.
                                                       )               Courtroom: 11
        23                           Defendants.       )               The Honorable James Donato
                                                       )
        24                                             )
                                                       )
        25                                             )

        26

        27

        28
  SULLIVAN
     &
CROMWELL LLP
                                WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                CASE NO. 3:18-CV-03948-JD
                               Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 2 of 15




                                                                         TABLE OF CONTENTS
             1
                                                                                                                                                                Page
             2
                       I.        PLAINTIFF FAILS TO STATE A CLAIM UNDER SECTION 10(B) OR RULE 10B-5. ...........................1
             3
                                 A. Plaintiff Fails to Plead an Omission Based on a Duty to Disclose the CPI Issue. .............. 1
             4
                                 B. Plaintiff Fails to Plead any Actionable Misstatement. ........................................................ 2
             5
                                 C. Plaintiff Fails to Plead Scienter........................................................................................... 7
             6
                                 D. Plaintiff Fails to Plead Loss Causation. .............................................................................. 9
             7
                       II.       PLAINTIFF FAILS TO PLEAD CONTROL PERSON LIABILITY. .......................................................10
             8
                 CONCLUSION ......................................................................................................................................... 10
             9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28                                                                            i
  SULLIVAN
     &
CROMWELL LLP
                                        WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                        CASE NO. 3:18-CV-03948-JD
                              Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 3 of 15




                                                                  TABLE OF AUTHORITIES
             1
                                                                                                                                                  Page(s)
             2

             3 Cases

             4 In re Am. Apparel, Inc. S’holder Litig.,
                   855 F. Supp. 2d 1043 (C.D. Cal. 2012) .................................................................................................3
             5
               In re Cornerstone Propane Partners, L.P. Sec. Litig.,
             6     355 F. Supp. 2d 1069 (N.D. Cal. 2005) .................................................................................................6
             7 In re Downey Sec. Litig.,
                   2009 WL 2767670 (C.D. Cal. Aug. 21, 2009) .......................................................................................9
             8

         9 In re Finisar Corp. Sec. Litig.,
               2017 WL 1549485 (N.D. Cal. May 1, 2017) .........................................................................................8
        10
           John Doe Co. No. 1 v. CFPB,
        11     195 F. Supp. 3d 9 (D.D.C. 2016) ..........................................................................................................2
        12 Lloyd v. CVB Fin. Corp.,
              811 F.3d 1200 (9th Cir. 2016) .............................................................................................................10
        13
           Lopez v. CTPartners Exec. Search Inc.,
        14
              173 F. Supp. 3d 12, 26 (S.D.N.Y. 2016)................................................................................................6
        15
           Menaldi v. Och-Ziff Capital Mgmt. Grp. LLC,
        16    164 F. Supp. 3d 568 (S.D.N.Y. 2016)....................................................................................................2

        17 Mineworkers’ Pension Scheme v. First Solar Inc.,
              881 F.3d 750 (9th Cir. 2018) ...........................................................................................................4, 10
        18
           Mulligan v. Impax Labs., Inc.,
        19
              36 F. Supp. 3d 942 (N.D. Cal. 2014) ....................................................................................................5
        20
           Nursing Home Pension Fund, Local 144 v. Oracle Corp.,
        21    380 F.3d 1226 (9th Cir. 2004) ...............................................................................................................9

        22 In re NVIDIA Corp. Sec. Litig.,
               768 F.3d 1046 (9th Cir. 2014) ...............................................................................................................9
        23
           In re Quality Sys., Inc. Sec. Litig.,
        24     865 F.3d 1130 (9th Cir. 2017) ...........................................................................................................5, 8
        25
           Shenwick v. Twitter,
        26    282 F. Supp. 3d 1115 (N.D. Cal. 2017) .................................................................................................9

        27

        28                                                                      ii
  SULLIVAN
     &
CROMWELL LLP
                                       WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                       CASE NO. 3:18-CV-03948-JD
                               Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 4 of 15




                 Sprewell v. Golden State Warriors,
             1      266 F.3d 979 (9th Cir. 2001), opinion amended on denial of reh’g, 275 F.3d 1187
             2      (9th Cir. 2001)........................................................................................................................................2

             3   In re Wells Fargo & Co. Shareholder Deriv. Litig.,
                     282 F. Supp. 3d 1074 (N.D. Cal. 2017) ................................................................................................9
             4
                 Other Authorities
             5
                 17 C.F.R. § 240 ............................................................................................................................................7
             6

             7

             8

             9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28                                                                              iii
  SULLIVAN
     &
CROMWELL LLP
                                         WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                         CASE NO. 3:18-CV-03948-JD
                             Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 5 of 15


             1
                                As set forth in Wells Fargo’s Motion to Dismiss (ECF No. 55) (the “Motion” or “Mot.”),1
             2
                 Plaintiff has failed in numerous ways to plead securities fraud in connection with the CPI issue. The
             3
                 facts alleged in the Complaint are unremarkable: Wells Fargo discovered an operational error that
             4
                 impacted customers (mistakenly placing CPI when it was not needed), immediately sought to investigate
             5
                 the scope of the problem and come up with a plan to fix it, and then disclosed the problem. (Mot. at 5-
             6
                 6.) At the same time, Wells Fargo was dealing with the aftermath of the serious and widely reported
             7
                 sales practices issues in its Community Bank, in which employees opened unauthorized accounts to
             8
                 meet sales goals. In its Opposition (ECF No. 63) (“Opp.”), Plaintiff repeatedly tries to conflate the sales
             9
                 practices and CPI issues in order to manufacture a securities fraud claim. Plaintiff also repeatedly
        10
                 asserts, without any factual basis, that Wells Fargo did not intend to disclose the CPI issue once it had
        11
                 completed its investigation. But none of the facts in the Complaint connect the sales practices issues
        12
                 with the CPI issue and Plaintiff’s own allegations show that Wells Fargo was still investigating the CPI
        13
                 issue when it was disclosed in 2017. Because Plaintiff has failed to plead any facts to suggest that any
        14
                 of Defendants’ statements were false or misleading, or that any such statements were made with
        15
                 scienter, Plaintiff’s complaint must be dismissed.
        16
                 I.     PLAINTIFF FAILS TO STATE A CLAIM UNDER SECTION 10(B) OR RULE 10B-5.
        17
                        A.      Plaintiff Fails to Plead an Omission Based on a Duty to Disclose the CPI Issue.
        18
                                Wells Fargo did not have any freestanding duty to disclose the CPI issue, the ongoing
        19
                 investigation into its scope and the remediation thereof, or any potential liabilities or litigation accruals
        20
                 resulting therefrom. (Mot. at 9-10.) In its Opposition, Plaintiff contends that the numerous cases cited
        21
                 in the Motion that hold that there is no freestanding duty under U.S. law to disclose “uncharged,
        22
                 unadjudicated wrongdoing” are somehow inapposite because those cases either involved “misconduct
        23
                 [that] had been disclosed to investors” or “other circumstances inapplicable to the facts at issue here.”
        24
                 (Opp. at 18.) Plaintiff, however, has failed to cite a single case imposing a duty to disclose uncharged
        25
                 wrongdoing and has failed to explain how its supposed distinctions undermine the proposition
        26
                 repeatedly articulated in these cases that “nothing in the securities laws — standing alone — requires
        27

        28       1
                        Unless otherwise defined, capitalized terms have the same definition as set forth in the Motion.
  SULLIVAN
     &
CROMWELL LLP



                                  WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                  CASE NO. 3:18-CV-03948-JD
                             Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 6 of 15



             1   affirmative disclosure of an inchoate government investigation.” John Doe Co. No. 1 v. CFPB, 195 F.

             2   Supp. 3d 9, 19 (D.D.C. 2016); see also Menaldi v. Och-Ziff Capital Mgmt. Grp. LLC, 164 F. Supp. 3d

             3   568, 580 (S.D.N.Y. 2016) (dismissing § 10(b) claims because “Corporations do not, as a general matter,

             4   have a duty ‘to disclose uncharged, unadjudicated wrongdoing’” (citation omitted)).

             5                  Plaintiff next argues that Wells Fargo “improper[ly] attempt[s] to call into question the

             6   completeness of Wells Fargo’s internal investigation” because, supposedly, “the Complaint’s well-

             7   sourced allegations clearly allege” that “Defendants’ internal investigation began in July 2016 and was

             8   complete by September 2016” and thus, according to Plaintiffs required to be disclosed. (Opp. at 18-

             9   19.) But there are no facts in the Complaint to support that contention and Plaintiff is not entitled to any

        10       such inference. See Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001), opinion

        11       amended on denial of reh’g, 275 F.3d 1187 (9th Cir. 2001) (court is not “required to accept as true

        12       allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.”).

        13       Although Plaintiff alleges that the Wyman Report was “delivered to Wells Fargo’s most senior

        14       executives by September 2016” (Compl. ¶ 4), the Complaint itself quotes Wells Fargo’s July 27, 2017

        15       press release explaining that the report constituted only the “initial findings” and that “[s]ince then, the

        16       company has gone through a comprehensive review using independent consultants to ensure the

        17       remediation plan it develops addresses customers’ situations in a thorough and thoughtful way.” (Id.

        18       ¶ 156 (emphasis added).) That same press release, as quoted in the Complaint, also states that “Wells

        19       Fargo reviewed policies placed between 2012 and 2017” — which refutes the contention that the CPI

        20       investigation was complete by September 2016. (Id. (emphasis added).) Plaintiff also quotes Sloan’s

        21       Senate testimony on October 3, 2017 that, after the CPI issue was escalated to him in “late August, early

        22       September” 2016, “[w]e then created an internal group made up of business line experts, legal experts,

        23       our auditing function to look at the matter” and “brought in an independent law firm and independent

        24       consulting firm to help us do a comprehensive . . . review of the remediation.” (Id. ¶ 180. (emphasis

        25       added).) The Complaint thus makes clear that the CPI investigation was not complete in September

        26       2016 — it was just beginning — and Plaintiff has not alleged a single fact that suggests otherwise.

        27              B.      Plaintiff Fails to Plead any Actionable Misstatement.

        28                      Statements Regarding the Sales Practices Issues. The vast majority of the supposedly
  SULLIVAN
     &
CROMWELL LLP                                                       2
                                  WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                  CASE NO. 3:18-CV-03948-JD
                           Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 7 of 15



             1   false or misleading statements in the Complaint are optimistic statements that Defendants made about

             2   the progress of Wells Fargo’s ongoing investigation and remediation of the well-publicized sales

             3   practices issues, which are unrelated to the CPI issue. (Mot. at 12-15.) This is fatal to Plaintiff’s

             4   attempt to plead falsity here because Plaintiff cannot allege (and has not alleged) that any of those

             5   statements were inaccurate with respect to the ongoing sales practices investigation. (Id. at 13-14.) In

             6   its Opposition, Plaintiff does not seriously contest this point, but argues only in conclusory fashion that

             7   the distinction between the sales practices investigation and the CPI issue is “meritless” and that

             8   Defendants may not “re-cast the Complaint’s allegations.” (Opp. at 19.) But it is Plaintiff, not

             9   Defendants, that seeks to “re-cast” the facts alleged in the Complaint to make CPI a part of the sales

        10       practices issues. See In re Am. Apparel, Inc. S’holder Litig., 855 F. Supp. 2d 1043, 1086 (C.D. Cal.

        11       2012) (denying inference of scienter where “Plaintiffs omit key words from documents or statements

        12       they quote, and take other statements out of context to suggest that defendants were making false

        13       representations.”). The facts alleged in the Complaint (as opposed to Plaintiff’s characterizations of

        14       those facts in its Opposition) — including among many other things the OCC’s and CFPB’s descriptions

        15       of the scope of the sales practices issues — make clear that the “sales practices” issues refer to “Wells

        16       Fargo employees secretly open[ing] unauthorized accounts to hit sales targets and receive bonuses” and

        17       resulted from “product sales goals . . . along with a high-pressure culture.” (Mot. at 12; Compl. ¶¶ 37,

        18       40.) Similarly, the Wells Fargo Board report cited in the Complaint (Compl. ¶¶ 94, 95) explained that

        19       the Board committee’s investigation that resulted in that report was undertaken “to understand the root

        20       causes of improper sales practices in the Community Bank” and found that “[t]he root cause of sales

        21       practice failures was the distortion of the Community Bank’s sales culture and performance

        22       management system, which, when combined with aggressive sales management, created pressure on

        23       employees to sell unwanted or unneeded products to customers and, in some cases, to open unauthorized

        24       accounts.” (Declaration of Brendan P. Cullen (“Cullen Decl.”) Ex. A, at 2 (emphases added).)

        25                      By contrast, the CPI issue, as described by the CFPB (and Plaintiff’s Complaint), arose

        26       out of Wells Fargo’s failure to “sufficiently monitor its vendor and internal processes, resulting in

        27       control and execution weaknesses, such as within the insurance-verification and cancellation processes

        28       and the protocols for processing refunds” and resulted in the mistaken placement of CPI on accounts that
  SULLIVAN
     &
CROMWELL LLP                                                       3
                                 WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                 CASE NO. 3:18-CV-03948-JD
                           Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 8 of 15



             1   did not need it. (Mot. at 13; Compl. ¶ 181.) Plaintiff does not allege a single fact that suggests that the

             2   CPI issue resembled sales practices issues in any way — there is no allegation that the CPI issue

             3   involved anyone intentionally opening “unauthorized accounts to hit sales targets and receive bonuses,”

             4   a “high-pressure culture,” or “aggressive sales management” or any sales pressure on employees

             5   whatsoever. The Complaint itself quotes an analyst report “confirm[ing] that the auto insurance issue is

             6   new news, and not related to the sales practice issues.” (Mot. at 2-3; Compl. ¶ 159 (emphasis altered).)

             7                  Plaintiff’s only response is to point to statements cited in the Complaint that the sales

             8   practices investigation was not limited to Wells Fargo’s Community Banking Division but was extended

             9   to “all of our businesses.” (Opp. at 19.) That the sales practices investigation looked at sales practices

        10       — such as employee sales incentives, bonuses, and sales culture — outside of the Community Bank,

        11       however, does not mean that the CPI issue was related to the sales practices issues. Plaintiff, in fact,

        12       alleges the opposite in the Complaint — namely that the investigation into the CPI issue arose from an

        13       unrelated $24 million settlement with the Justice Department and the OCC “over the process by which it

        14       repossessed military member’s cars,” which “prompted the Bank to look at other issues within the

        15       business” and “led to the discovery of the auto insurance-related issues with vendor National General

        16       Insurance.” (Compl. ¶ 167 (internal quotation marks and citation omitted).) In short, the facts alleged in

        17       Plaintiff’s own Complaint refute Plaintiff’s Opposition contention that the CPI issue was part of, related

        18       to, or discovered through Wells Fargo’s investigation into the sales practices issues. Because it is well

        19       settled that a statement discussing one internal issue (sales practices) is not misleading because it fails to

        20       disclose another, different issue (CPI) (Mot. at 15), Plaintiff has failed to plead actionable

        21       misrepresentations with respect to the statements in the Complaint concerning the sales practices issues.

        22                      Statements Regarding Transparency and Customers’ Trust. Plaintiff’s attempt to plead

        23       securities fraud based on Defendants’ general, optimistic statements that, e.g., Wells Fargo “remained

        24       committed to being transparent” and had “made progress in restoring customers’ . . . trust” (Mot. at 16;

        25       Compl. ¶¶ 70, 71) also fails.

        26                      First, Plaintiff has not alleged facts to show that these statements were in fact false or

        27       misleading. In its Opposition, Plaintiff fails totally to address, and has thus conceded, its failure to plead

        28       facts to show that Wells Fargo was not committed to greater transparency or had not made progress in
  SULLIVAN
     &
CROMWELL LLP                                                       4
                                  WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                  CASE NO. 3:18-CV-03948-JD
                           Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 9 of 15



             1   restoring trust — especially with regard to the sales practices issues. (Mot. at 17.) In fact, Plaintiff itself

             2   cites multiple new and extraordinary measures that Wells Fargo took in response to the sales practices

             3   issues to try to increase transparency and restore trust, including, inter alia, (i) launching a new webpage

             4   to provide updates on the sales practices issues, (ii) providing monthly updates on the impact of the sales

             5   practices issues on customer activity, and (iii) forming a new “Rebuilding Trust Office.” (Compl. ¶ 85.)

             6                  Second, these statements are paradigmatic, non-actionable puffery that Courts routinely

             7   hold cannot support a securities fraud claim. (Mot. at 15-18.) Plaintiff does attempt to address this

             8   shortcoming of its allegations, but none of the cases Plaintiff cites supports its contention that these

             9   statements were actionable. For example, in In re Quality Systems, Inc. Securities Litigation, the Ninth

        10       Circuit held that a CEO’s statements that, inter alia, “more than half the large practice market, more

        11       than 75% of the midsize practice market is still fair game for new system sales” and “[t]here is nothing

        12       drying up and there is nothing slowing down” was not puffery because it constituted a “a concrete

        13       description of the past and present state of the pipeline” and specifically “reassured investors . . . that the

        14       number and type of prospective sales in the pipeline was unchanged, or even growing, compared to

        15       previous quarters.” 865 F.3d 1130, 1143-44 (9th Cir. 2017). Similarly, in Mulligan v. Impax Labs.,

        16       Inc., the court held that the company’s statements reassuring investors that its responses to an FDA letter

        17       concerning manufacturing problems preventing the sale of its products were “well underway” or “nearly

        18       completed” — when it was clear that the company would be unable to address the identified issues —

        19       were not puffery. 36 F. Supp. 3d 942, 968 (N.D. Cal. 2014). These cases involved optimistic statements

        20       that were not general — they were made specifically with respect to the state of the company’s product

        21       pipeline prospects and a particular FDA approval issue. None of Defendants’ optimistic statements

        22       about prioritizing the restoration of customers’ trust or being committed to transparency were made

        23       specifically about the CPI issue or referred to Wells Fargo’s auto loan lending business in any way. All

        24       of these statements were made generally or in connection with the unrelated sales practices issues.

        25                      Plaintiff also has failed to distinguish the many cases cited in the Motion that repeatedly

        26       have held that general optimistic statements concerning a company’s commitment “to build trust”; its

        27       “dedication towards transparent . . . decision-making process”; its efforts “to raise the bar even higher

        28       on our standards of transparency”; and its “renewed commitment to accountability and transparency in
  SULLIVAN
     &
CROMWELL LLP                                                        5
                                  WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                  CASE NO. 3:18-CV-03948-JD
                          Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 10 of 15



             1   the marketplace” are paradigmatic, non-actionable puffery. (Mot. at 16-17 (emphasis added).)

             2   Plaintiff’s argument why these cases do not apply here is the spurious contention that “defendants’

             3   statements specifically assured investors Wells Fargo had already identified and was transparent in

             4   disclosing all misconduct in the Community Bank” and that “[t]hese representations were objectively

             5   verifiable and false.” (Opp. at 22 n.10.) Plaintiff, however, has not alleged any statements by

             6   Defendants that “all misconduct in the Community Bank” had been disclosed or that any issues other

             7   than sales practices issues would be investigated and disclosed. (See, e.g., Compl. ¶ 47 (conceding that

             8   Sloan’s statements concerning “the thoroughness of the Company-wide review” and that “he was ‘not

             9   aware’ of any undisclosed problems” were expressly made “concerning sales practices or culture”

        10       (emphasis added)).) Plaintiff’s further argument that these general, optimistic statements are rendered

        11       actionable when read “in context” fares no better. (Opp. at 22-23.) Each of these statements was made

        12       expressly about the sales practices issues and in response to questions concerning the sales practices

        13       issues, context which Plaintiff ignores when it attempts to allege that the statements had something to do

        14       with the CPI issue. (Mot. at 12-15.)

        15                      Finally, Plaintiff’s proffered reasons for why the puffery cases cited in the Motion do not

        16       apply to the facts here actually confirms their applicability. For example, with respect to In re

        17 Cornerstone Propane Partners, L.P. Sec. Litig., 355 F. Supp. 2d 1069, 1087 (N.D. Cal. 2005) —

        18 wherein the defendant made optimistic statements regarding the company’s “measurable progress” and

        19 “continuing improvements” in its financial results and operations — Plaintiff cites as a purportedly

        20 distinguishing fact that the alleged misstatements were “rosy adjectives[,] unmoored to any objective

        21       measures.” (Opp. at 21 n.10.) But Plaintiff has identified no objective measure against which to

        22       measure the statements at issue here. (See, e.g., Compl. ¶ 70 (“We continued to make progress in the

        23       fourth quarter in rebuilding the trust of our customers, team members and other key stakeholders.”

        24       (emphasis omitted)).) Similarly, in trying to distinguish Lopez v. CTPartners Exec. Search Inc., 173 F.

        25       Supp. 3d 12, 26, 28 (S.D.N.Y. 2016), Plaintiff argues that a statement touting a “renewed commitment

        26       to accountability and transparency in the marketplace” was not actionable because it did “not provide

        27       any specific or concrete guarantee.” (Opp. at 22 n.10.) Neither did any statement in the Complaint.

        28                      Reporting on Disclosure Controls and Litigation. Plaintiff has failed to allege any facts
  SULLIVAN
     &
CROMWELL LLP                                                      6
                                 WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                 CASE NO. 3:18-CV-03948-JD
                          Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 11 of 15



             1   to show that the statements in Wells Fargo’s Forms 10-K and 10-Q concerning disclosure controls,

             2   litigation risks, or the “Sales Practices Matters” were false or misleading merely because those sections

             3   did not refer to the then-ongoing investigation of the CPI issue. (Mot. at 18-20.) In the Opposition,

             4   Plaintiff fails meaningfully to respond to these arguments and instead simply doubles down on its

             5   attempt to improperly conflate Wells Fargo’s statements about its “disclosure controls and procedures”

             6   — which are specifically defined under 17 C.F.R. §§ 240.13a-15(e) and 240.15d-15(e) — with the

             7   unrelated “external vendor processes and internal controls” that Wells Fargo put in place for its CPI

             8   program and which were later found to be deficient. (Opp. at 16.) Plaintiff’s argument is emblematic of

             9   its approach throughout the Complaint of taking statements out of context and conflating one issue

        10       (disclosure controls and procedures) with unrelated issues (external vendor processes and internal

        11       controls related to CPI) in an attempt to manufacture a misstatement. This is inadequate to state a claim.

        12                      Plaintiff also argues that Wells Fargo’s risk disclosures were misleading because “they

        13       disclosed a risk ‘in the abstract’ but omitted the fact it had ‘already . . . come to fruition.’” (Opp. at 16

        14       (quoting Cutler v. Kirchner, 696 F. App’x 809, 813 (9th Cir. 2017)).) But Plaintiff’s sole example in the

        15       Opposition of this type of purported misstatement once again (and again improperly) conflates the sales

        16       practices and CPI issues. (See Opp. at 16; Compl. ¶ 142 (quoting section concerning “Risks Related to

        17       Sales Practices”).) Again, Plaintiff cannot state a fraud claim by taking statements out of context.

        18              C.      Plaintiff Fails to Plead Scienter.

        19                      The Opposition does not salvage Plaintiff’s scienter allegations either. Those allegations

        20       fail in the first instance because the “plausible, nonculpable explanation[]” for Defendants’ supposed

        21       “nondisclosure” of the ongoing CPI investigation is far and away the most cogent and compelling:

        22       Defendants had a reasonable belief that all of their statements regarding the sales practices investigation

        23       and Wells Fargo’s commitment to increased transparency and restoring customers’ trust were entirely

        24       true and accurate and were not rendered false by any knowledge they may have had concerning the still

        25       ongoing investigation into the unrelated CPI issue because their statements had nothing to do with CPI.

        26       (Mot. at 21-22, 24.) That alone is enough to defeat Plaintiff’s fraud claims.

        27                      Plaintiff’s scienter allegations also still fail for a variety of other reasons. As to

        28       Defendants Shrewsberry, Mack, or Sanger, Plaintiff has not alleged with the required particularity when
  SULLIVAN
     &
CROMWELL LLP                                                        7
                                  WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                  CASE NO. 3:18-CV-03948-JD
                          Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 12 of 15



             1   or how any of them received or reviewed any information concerning the CPI issue (including the

             2   Wyman Report), much less how any such information would have suggested to them that their

             3   statements were in any way false or misleading. (Mot. at 22-23.) Rather, Plaintiff has alleged only that

             4   “Wells Fargo’s most senior executives” (whoever they are) received the Wyman Report and that the CPI

             5   issue was “escalated . . . to senior management and the [Board].” (Mot. at 22.)

             6                  Plaintiff argues that the “Complaint specifically alleges that defendants had direct

             7   knowledge” of the CPI issue and that the “results” of the CPI investigation (by which Plaintiff

             8   presumably means the Wyman Report) “were presented to Sloan, ‘senior management’ and to the Board

             9   of Directors (including defendant Sanger) by September 2016.” (Opp. at 24.) Plaintiff cites for support

        10 Paragraphs 155-162 of the Complaint (id.) but none of these paragraphs mentions Shrewsberry, Mack,

        11 Sanger, Sloan or even “senior management,” much less “specifically alleges” facts to show that any of

        12       those Defendants (or anyone else) knew of the CPI issue. Although Plaintiff has alleged elsewhere in

        13       the Complaint that the CPI issue was “escalated” to Sloan in late August or September 2016 and

        14       “escalated” to the Board on which Sanger served (Mot. at 22-23), there are no such allegations about

        15       either Shrewsberry or Mack about the CPI issue. Nor are there any allegations whatsoever about what

        16       specific information concerning the CPI issue was escalated to Sloan and the Board. (Mot. at 22-24.)

        17                      Plaintiff’s contention that it can adequately plead scienter merely by alleging that the CPI

        18       issue was “escalated” to Sloan, the Board, and the Operating Committee (Opp. at 25-26) is plainly

        19       incorrect. Plaintiff was required to plead “particularized facts” about the specific information

        20       concerning the CPI issue that was known by Shrewsberry, Mack, Sanger, and Sloan, when they knew it,

        21       and how that information put them on notice when they made them that their statements concerning the

        22       sales practices investigation or Wells Fargo’s commitment to “being transparent” or “rebuilding trust”

        23       were false or misleading.2 (Mot. at 23.) As set forth in the Motion (Mot. at 24), Plaintiff also cannot

        24       2
                          None of Plaintiff’s case law is to the contrary. See, e.g., In re Finisar Corp. Sec. Litig., No.
                 5:11-CV-01252-EJD, 2017 WL 1549485, at *7 (N.D. Cal. May 1, 2017) (scienter adequately alleged
        25       where variety of other factors “[t]aken collectively” allowed inference of scienter, including, inter alia,
                 that industry analyst speculation about inventory build-up; defendants made large stock offering shortly
        26       after statement at issue; and individual officer “sold an unusually large portion of his own shares” during
                 the relevant time); In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1145 (9th Cir. 2017) (scienter
        27       adequately alleged where particularized allegations concerning “actual access” to allegedly misstated
                 sales projections included confidential witness reports that: (1) management had real-time access to
        28
  SULLIVAN
     &
CROMWELL LLP                                                      8
                                 WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                 CASE NO. 3:18-CV-03948-JD
                          Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 13 of 15



             1   plead scienter as to Sanger (or anyone else) based on Sanger’s resignation from the Board or the

             2   retirement of “high level employees” other than Defendants.3 Plaintiff also cannot rely on the “core

             3   operations” doctrine to supplement its deficient scienter allegations because Plaintiff nowhere has

             4   pleaded any facts to show that the placement of CPI with respect to auto loan customers “was critical to

             5   the company’s success and growth prospects” or that it was “closely tracked, both at the company level

             6   and at the individual branch level.” In re Wells Fargo & Co. Shareholder Deriv. Litig., 282 F. Supp. 3d

             7 1074, 1100-1101 (N.D. Cal. 2017). Plaintiff also has failed to allege that any Defendant engaged in,

             8 inter alia, suspicious stock trades or any other corroborating facts to support a strong inference of

             9 scienter. In short, Plaintiff has not come close to meeting its burden in pleading scienter.4

        10              D.      Plaintiff Fails to Plead Loss Causation.

        11                      Plaintiff contends in its Opposition that it adequately pleaded loss causation because it

        12       supposedly has alleged facts to show that the purported misstatements were a “proximate cause” of the

        13

        14 relevant Salesforce reports; (2) the CEO stated on a call that the market was saturated; and (3) a sales
           analyst personally arranged to have the relevant reports be delivered to the CFO’s office); Nursing
        15 Home   Pension Fund, Local 144 v. Oracle Corp., 380 F.3d 1226, 1230-31 (9th Cir. 2004) (scienter
           adequately alleged with respect to allegedly misstated sales targets where (1) all sales information was
        16 in database to which executive stated they had access and (2) where CEO admitted that “[w]e know
           exactly how much we have sold in the last hour around the world”).
        17 3
                   Plaintiff’s cited cases are not to the contrary. See In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046,
        18 1062-63   (9th Cir. 2014) (holding that employee departures did not contribute to pleading of scienter
           where plaintiffs failed to connect departures with the problems at issue and failed to explain executives’
        19 role in alleged misconduct); In re Downey Sec. Litig., 2009 WL 2767670, at *13 (C.D. Cal. Aug. 21,
           2009) (terminations did not contribute to scienter allegations where plaintiff failed to allege
        20 particularized facts refuting reasonable assumption that defendant was fired simply because errors
           occurred on his watch or because he failed adequately to supervise his department); Shenwick v. Twitter,
        21 282  F. Supp. 3d 1115, 1148 (N.D. Cal. 2017) (departure contributed to finding scienter because, inter
           alia, witnesses stated that senior executive was “understood [to have been] pushed out of the Company
        22 due to a lack of user growth” when alleged misstatements concerned that metric).
                 4
        23               Plaintiff also cannot overcome its failure “to plead a single fact regarding any Defendant’s
                 purported knowledge of the GAP issue.” (Mot. at 24 n.7.) Plaintiff’s only response is to refer the Court
        24       to the wholly conclusory allegation in Paragraph 52(a) of the Complaint that the GAP issue was “known
                 to or disregarded by each of the defendants.” (Opp. at 27 n.19.) That, of course, does not come close to
        25       pleading scienter. Plaintiff also cites to the allegation in Paragraph 175 that the GAP issue was
                 discovered in an “internal review” and argues — without any basis whatsoever — that “[t]he reasonable
        26       inference is that defendants discovered the GAP issue during the July 2016 internal review of the
                 Company’s insurance practices” or, alternatively, that Defendants “at the very least” discovered the
        27       GAP issue prior to its disclosure on August 4, 2017. (Opp. at 27 n.19.) None of Plaintiff’s speculation
                 is supported by even a single well-pleaded fact to show what, if anything, Defendants knew about this
        28       issue, or when, and does not come close to pleading scienter with the required particularity.
  SULLIVAN
     &
CROMWELL LLP                                                      9
                                 WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                 CASE NO. 3:18-CV-03948-JD
                          Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 14 of 15



             1   loss suffered, as required under the Ninth Circuit’s decision in Mineworkers’ Pension Scheme v. First

             2 Solar Inc., 881 F.3d 750 (9th Cir. 2018). (Opp. at 29-31.) In support, Plaintiff points to allegations

             3 “that Wells Fargo’s share price fell significantly after the truth regarding the Company’s automobile

             4 insurance schemes became known through disclosures on July 27 and August 4, 2017.” (Opp. at 30.)

             5 But those two disclosures — the New York Times article discussing the Wyman Report and Wells

             6 Fargo’s Form 10-Q — did not reveal that any of the prior alleged misstatements concerning Wells

             7 Fargo’s attempts to increase “transparency” and restore “trust” were false but instead disclosed only

             8 previously undisclosed operational errors that could invite additional regulatory scrutiny and penalties.

             9 (Mot. at 25-26.) As Plaintiff concedes (Opp. at 31), although “the disclosure need not precisely mirror

        10 the earlier misrepresentation” it still “must at least relate back to the misrepresentation and not to some

        11 other negative information about the company.” Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1210 (9th

        12 Cir. 2016) (emphasis added) (quoting In re Williams Sec. Litig. – WCG Subclass, 558 F.3d 1130, 1140

        13 (10th Cir. 2009)). Here, the New York Times article and Form 10-Q disclosed “other negative

        14 information” about Wells Fargo (the previously undisclosed CPI issue and GAP issue) rather than

        15 anything concerning its prior statements that it was trying to increase transparency and restore trust.

        16 II.          PLAINTIFF FAILS TO PLEAD CONTROL PERSON LIABILITY.

        17                     Plaintiff has failed to plead control person liability as to any Defendant because it has

        18 failed to allege a primary violation of the securities laws or any particularized facts to show that Sloan,

        19 Shrewsberry, Sanger, or Mack exercised actual control over the alleged false statements that they

        20 themselves did not make. (Mot. at 26-27.) For example, in its Opposition Plaintiff does not point to a

        21 single well pleaded allegation to show that Sloan had any control (or role with respect to reviewing or

        22 approving) the alleged misstatements made by Shrewsberry, Sanger, or Mack. This pleading deficiency

        23 is true for every Defendant with respect to every other Defendant. Plaintiff, instead can cite only to

        24 generalized allegations that certain Defendant were involved with the Community Banking Division or

        25 had involvement in “commission[ing] reviews” at Wells Fargo. (Opp. at 32.) As set forth in the

        26 Motion, these allegations fall far short of pleading control person liability. (Mot. at 26-27.)

        27                                                   CONCLUSION

        28                     Given its incurable deficiencies, the Complaint should dismissed with prejudice.
  SULLIVAN
     &
CROMWELL LLP                                                    10
                                 WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                                 CASE NO. 3:18-CV-03948-JD
                         Case 3:18-cv-03948-JD Document 64 Filed 01/25/19 Page 15 of 15



             1   Dated: January 25, 2019
                                                                   /s/ Brendan P. Cullen
             2                                                     Brendan P. Cullen (SBN 194057)
             3                                                     Sverker K. Hogberg (SBN 244640)
                                                                   SULLIVAN & CROMWELL LLP
             4                                                     1870 Embarcadero Road
                                                                   Palo Alto, California 94303
             5                                                     Telephone: (650) 461-5600
                                                                   Facsimile: (650) 461-5700
             6
                                                                   Richard H. Klapper (pro hac vice)
             7
                                                                   (klapperr@sullcrom.com)
             8                                                     Nicolas Bourtin (pro hac vice)
                                                                   (bourtinn@sullcrom.com)
             9                                                     SULLIVAN & CROMWELL LLP
                                                                   125 Broad Street
        10                                                         New York, New York 10004
                                                                   Telephone: (212) 558-4000
        11
                                                                   Facsimile: (212) 558-3588
        12
                                                                   Christopher M. Viapiano (pro hac vice)
        13                                                         SULLIVAN & CROMWELL LLP
                                                                   1700 New York Avenue, N.W., Suite 700
        14                                                         Washington, D.C. 20006
                                                                   Telephone: (202) 956-6985
        15
                                                                   Facsimile: (202) 956-7056
        16
                                                                   Counsel for Defendant Wells Fargo & Company
        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
  SULLIVAN
     &
CROMWELL LLP                                                  11
                               WELLS FARGO & COMPANY’S REPLY IN SUPPORT OF MOTION TO DISMISS THE CONSOLIDATED COMPLAINT
                                                                                               CASE NO. 3:18-CV-03948-JD
